Citation Nr: 1111990	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-27 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.

2.  Entitlement to an initial rating in excess of 10 percent for stasis dermatitis and stasis edema of pretibial areas, bilateral lower extremities.

3.  Entitlement to a rating in excess of 10 percent for scars, bilateral legs, residuals, ulcers and grafts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In his August 2007 substantive appeal, the Veteran requested that this matter be scheduled for a hearing before a Member of the Board.  In July 2010, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2010).

The issue of entitlement to service connection for a skin disorder of the waist and of the groin, claimed as sores around the waist, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's active duty service did not include foreign service in the Republic of Vietnam, Thailand or Korea.

2.  There are no records showing the Veteran was exposed to herbicides during his active duty service.

3.  The evidence shows that Veteran's diabetes mellitus, Type II, did not have its onset during active duty service or within one year after his discharge from active duty nor is it otherwise related to service, to include as a result of claimed exposure to herbicides during active duty service.

4.  Since the award of service connection, the Veteran's stasis dermatitis and stasis edema has been manifested by edema, rashes, and blisters on both legs which, at most, affects no more than 10 percent of total body area and none of the exposed areas; has not required any corticosteroid or immunosuppressive treatment; and has not markedly interfered with employment or required frequent periods of hospitalization.

5.  During the pendency of this appeal, the Veteran's right pretibial scar has involved less than 1 percent of total body area; has not involved any exposed areas of the body; has not caused any dysfunction or limitation of motion; has been painful on palpation; and has not markedly interfered with employment or required frequent periods of hospitalization.

6.  The Veteran does not presently have a scar on his left pretibial area.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, Type II, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for an initial rating in excess of 10 percent for stasis dermatitis and stasis edema of pretibial areas, bilateral lower extremities, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7806 (2010).

3.  The criteria for a rating in excess of 10 percent for scars, bilateral legs, residuals, ulcers and grafts, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, in pre-rating letters dated in June 2006 and September 2006, the Veteran was notified of the information and evidence needed to substantiate his claims for service connection and for a increased rating for stasis dermatitis and stasis edema of pretibial areas, bilateral lower extremities.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating. T he United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, pertinent VA treatment records, and lay statements submitted by the Veteran, or on his behalf, have been associated with the record.  In June 2008, efforts were also made to obtain the Veteran's records from the Social Security Administration (SSA).  In July 2008, however, SSA responded that the Veteran's records could not be located and that further efforts in that regard would be futile.  Under the circumstances, no further effort will be made to obtain the Veteran's SSA records and the issues on appeal will be considered based upon the existing record.  38 C.F.R. § 3.159(c)(2).

In connection with the Veteran's claims concerning scars and stasis dermatitis and stasis edema, VA examinations were performed in September 2006 and July 2008 to determine the severity of the Veteran's skin conditions in his legs.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the Veteran has not been afforded a VA examination to ascertain etiology of his diabetes mellitus, Type II.  Here, the Board finds that such an examination is not necessary in the absence of any evidence of exposure to herbicides in service or of a diagnosis of diabetes prior to 2006 and any medical opinion relating his diabetes mellitus to active duty service.  38 C.F.R. § 3.159(c)(4).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Service Connection

Here, the Veteran claims that service connection is warranted for diabetes mellitus, Type II, due to claim exposure to herbicides while he was stationed at Clark Air Force Base.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a).

VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 3.307(a)(6)(iii).  In such circumstances, service connection may also be granted for diabetes mellitus, Type II, on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  See also 38 U.S.C.A. § 1154(a) (West 2002).  The Veteran did not serve in combat, nor does he so allege, therefore the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply.

Service treatment records in the claims file do not reflect the diagnosis of or treatment for diabetes mellitus, Type II during the Veteran's active duty service.  Moreover, there is no indication in the service treatment records that the Veteran suffered from hypoglycemia during service

VA treatment records from November to December of 1971 pertain to hospitalization for treatment of schizophrenia and acne vulgaris of the face, shoulders, and chest, and do not reflect any findings consistent with a diagnosis of diabetes mellitus.  Subsequent VA treatment records from 1984 relate exclusively to treatment of the Veteran's psychiatric disorder.  Although VA treatment records from 1985 to 1999 show that the Veteran treated for various disorders, they reflect no diagnosis of, or treatment for, diabetes mellitus.

In was not until March and April of 2006 that VA treatment records reflect initial diagnosis of, and treatment for, diabetes mellitus, Type II.  These records, however, do not contain any opinions as to the etiology of the diagnosed condition.

Service connection for diabetes mellitus, Type II, may not be presumed in this case under 38 C.F.R. § 3.309(a), as the evidence shows that the Veteran was first diagnosed with this disorder in 2006, approximately 35 years after he was discharged from service.

Further, service connection may not be awarded on a presumptive basis pursuant to 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e), as the evidence does not establish that the Veteran was exposed to herbicides during his active duty service.

Service personnel and treatment records show that the Veteran served during the Vietnam era.  There is no evidence, however, that shows that the Veteran served at any time in the Republic of Vietnam, Thailand or Korea.  In this regard, the Board notes that his DD Form 214 reveals that the Veteran had no foreign service.  His service personnel records do confirm that the Veteran was stationed at Clark Air Force Base in the Philippines from 1968 to 1970.  In a September 2006 response, the RO was informed that there were no records that the Veteran was exposed to herbicides.  In the absence of such evidence, service connection may not be awarded on a presumptive basis pursuant to 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e), due to claimed exposure to an herbicide during his active duty service.

In this regard, the Board acknowledges that, in a December 2006 handwritten statement, Veteran asserts that he was exposed to an unspecified material that was leaking from storage tanks while he was stationed at Clark Air Force Base.  According to the Veteran, "there was not a thing around [the storage tanks] that were [sic] green anymore."  The Veteran is competent to report such observations.  However, the Veteran's assertions, standing alone, do not confirm his exposure to an herbicide agent.  Here, the Veteran did not identify the nature of the material to which he was purportedly exposed.  As noted above, there is no evidence in the Veteran's personnel file that he was exposed to herbicides.  Also, no corroborating witness statements have been provided which would tend to support the Veteran's assertion of exposure to herbicides.  Similarly, in his August 2007 substantive appeal, the Veteran alternatively asserts that in 1969, shortly after surgery to receive skin grafts on his leg, he was exposed to herbicides while cutting grass by hand outside the storage area at Clark Air Force Base.  As part of this assertion, he appears to suggest that the grass had been sprayed by an herbicide agent, as the grass "was wet and not from rain."  Once again, these assertions are also not supported by any evidence in the claims file.  Under the circumstances, the Board does not find Veteran's statement and assertions credible or probative with regard to establishing in-service exposure to an herbicide agent.  Caluza, 7 Vet. App. 498 (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Finally, the preponderance of the evidence is against service connection for diabetes mellitus, Type II, on a direct basis.  As noted above, the Veteran's service treatment records do not show either a diagnosis of, or treatment for, diabetes mellitus during service, nor do they show any findings of hypoglycemia.  And the Veteran does not so allege.  As noted earlier, the Veteran was not diagnosed with diabetes mellitus until nearly 35 years after his discharge from service.  Moreover, the post-service treatment records are devoid of any medical opinions relating the Veteran's diabetes mellitus to his active duty service.

To the extent that the Veteran's contentions may be construed as an etiological opinion for his diabetes mellitus, the evidence does not show that the Veteran has received any medical training or experience to offer such an opinion.  In this regard, the Board notes that as a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of opining on matters requiring medical knowledge); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the Veteran's assertion that his diabetes mellitus, Type II, is related to active duty service is not competent and carries little, if any, probative weight.

Overall, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, Type II, to include as due to claimed herbicide exposure, and must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


III. Ratings Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  

A. Higher Initial Rating for Stasis Dermatitis and Stasis Edema

In a November 2006 rating decision, the RO granted service connection for stasis dermatitis and stasis edema of the pretibial areas, bilateral lower extremities, and assigned an initial 10 percent rating, effective June 1, 2006, under Diagnostic Code (DC) 7806.  That assigned rating has remained unchanged since then.

Under the provisions of DC 7806, a 10 percent rating is warranted for dermatitis or eczema covering at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed affected areas; or requiring intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the prior 12-month period.  A 30 percent rating is assigned in cases of dermatitis or eczema that involves over 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or requires systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly during the prior 12- month period.  A maximum 60 percent rating is appropriate where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; where there is constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.  See 38 C.F.R. § 4.118, DC 7806.

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for stasis dermatitis and stasis edema on the pretibial areas of both lower extremities.

VA hospital records which pertain to the Veteran's hospitalization from November to December of 1971 reflect that the Veteran experienced subacute and acute acne vulgaris of the face, shoulders, and chest during his hospitalization.  There is no indication in the record, however, that this disorder is etiologically related to the skin disorder on the Veteran's lower extremities.  VA treatment records from May 1985 reflect complaints of swelling in the Veteran's legs.  An examination confirmed the presence of edema in both legs.  No diagnosis or etiology opinion was given in relation to those findings.

VA examinations of the Veteran's legs, performed in June 1998 and January 1999, focus primarily upon scarring on the Veteran's legs.  Although, at his June 1998 VA examination, the Veteran reported constant problems with recurring sores on his lower legs, the examiner diagnosed a diabetic dermopathy and did not discuss at length any findings as to the reported sores.  At his January 1999 examination, the Veteran reported skin infections of his chest, right axilla, and both groins, but did not report any skin symptoms in relation to his legs.  There are no findings, either in the January 1999 VA examination report or in the remainder of the record on appeal, that these conditions are related to the disorder in the Veteran's legs.

In March 2006, the Veteran was hospitalized for treatment of right leg cellulitis.  At that time, he reported symptoms of a red edematous right lower extremity and a large blister on his shin that had been present for three weeks.  He was treated with medication and IV antibiotics.  At discharge, the redness in his right lower leg was noted to be "much improved" with a couple of areas of serous sanguinous weeping. 

Follow-up treatment in April 2006 revealed slight erythema in the right lower leg. However, the Veteran appeared to be "much better."  A follow-up evaluation later that month revealed 1 to 2+ edema in both lower legs.  An ongoing diagnosis of stasis dermatitis was made.  In June 2006, the Veteran was noted as having a 1+ edema in both legs.  A superficial abrasion and accompanying edema was also noted on the left lower leg.  By his own reported history, however, this appears to be attributed to the Veteran bumping his left lower leg.

During a September 2006 VA examination, the Veteran reported that the dermatological changes in the pretibial areas of both legs had become much worse.  He stated that his lower legs swell more substantially later in the day.  An examination of the Veteran's bilateral pretibial rashes showed an eruption on the pretibial areas that was identical on both legs.  Substantial 1 to 2+ pitting edema was noted on both extremities.  Macular hyperpigmentation with scaling was also observed over the entire pretibial area, which was measured to be 12 inches vertically and 8 inches horizontally on both legs.  These areas of hyperpigmentation were further characterized by numerous small 1/4-inch indentations which were strongly hyperpigmented.  Palpation of the hyperpigmented areas did not elicit any complaints.  The examiner described the pretibial areas of both legs as being severely disfiguring, but determined that the Veteran's condition did not affect any exposed areas of the body and not more than 10 percent of total body area.

In July 2008, the Veteran underwent another VA examination of his legs.  With respect to the skin disorder on his bilateral pretibial areas, the Veteran reported itching, swelling, and discoloration.  He stated that he treated the areas with Vaseline Intensive Care and Vitamin E lotions, but did not report undergoing any corticosteroid or immunosuppressive treatment.  On examination, the examiner confirmed the September 2006 diagnoses of stasis dermatitis and stasis edema and determined that the Veteran's condition did not encompass any exposed areas of the body and covered no more than 5 percent of total body area.

The evidence in this case shows that the Veteran's stasis dermatitis and stasis edema of both lower extremities has, at most, affected no more than 10 percent of total body and none of exposed areas.  Moreover, the Veteran denied and VA treatment records do not document any treatment with prescribed corticosteroid or immunosuppressant or systemic therapy.  Under these circumstances, an initial 10 percent rating, and no more, is warranted under DC 7806.

The Board acknowledges that the Veteran has not been employed since 1992, as reported at a January 1999 VA examination.  Nonetheless, the evidence in the record does not show that the stasis dermatitis and stasis edema in his legs has markedly interfered with his employment status.  In that regard, the Veteran does not so allege.  The Board acknowledges that the Veteran was hospitalized on one occasion in March 2006 to treat stasis dermatitis and stasis edema in his right leg.  Nonetheless, the evidence does not show any other subsequent or prior hospitalization for treatment of that condition in either leg.  Accordingly, the evidence does not show that the Veteran's condition has necessitated any other periods of hospitalization.  Accordingly, insofar as the Veteran's claim concerning the stasis dermatitis and stasis edema in his legs, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Thus, the Board concludes that the Veteran's symptoms are contemplated already in the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board finds that referral for extraschedular consideration is not warranted. 

Finally, the Board finds that there is no basis for a "staged" rating in this case.  Rather, the symptomatology shown upon examination has been essentially consistent and fully contemplated by the assigned disability rating, since the award of service connection.

Accordingly, the evidence does not support the assignment of an initial rating in excess of 10 percent for stasis dermatitis and stasis edema of pretibial areas, bilateral lower extremities.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

B.  Increased Rating for Scarring on Both Legs, Residuals of Ulcers and Grafts

Initially, the Board notes that revised provisions for evaluating scars were enacted, effective October 23, 2008.  However, the Board notes that the October 2008 revisions are specifically not applicable to pending claims, like the one here, unless the claimant indicates that he wants the revisions to be applicable to his claim.  Neither the Veteran nor his representative has so indicated here.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Thus, only the criteria in effect prior to October 23, 2008 will be considered.

Under the schedular criteria effective prior to October 23, 2008, DC 7802 is for rating scars other than the head, face, or neck that are superficial, that cover an area(s) of 144 square inches or greater; and provides for a maximum 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  Such is also the case with DC 7803, for rating unstable superficial scars, or scars where there is frequent loss of covering of skin over the scar; this diagnostic code also authorizes only a maximum 10 percent rating.  A superficial scar which is painful on examination is rated a maximum 10 percent disabling under DC 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (effective August 30, 2002).  Scars may continue to also be rated based on any limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (effective August 30, 2002).

Since the grant of service connection the Veteran's residual scars from ulcers and grafts on both legs has been rated as 10 percent disabling, in accordance with 38 C.F.R. § 4.118, DC 7804.  Since DCs 7802, 7803 and 7805 also provide for a maximum schedular rating of only 10 percent, they do not assist the Veteran in obtaining an increased rating.  In addition, DC 7800 provides criteria for rating scars that involve the head, face, or neck.  38 C.F.R. § 4.118, DC 7800 (effective August 30, 2002).  As the evidence in this case shows no such involvement, this diagnostic code is not applicable in this case.

DC 7801 pertains to scars, other than of the head, face, or neck, which are deep or cause limited motion.  Notes which accompany this diagnostic code define a "deep scar" as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (effective August 30, 2002).  As discussed in greater detail below, the evidence in this case does not show any underlying soft tissue damage associated with the Veteran's scars, nor does it show limited motion associated with his scars.  Hence, DCs 7801 and 7805 are also inapplicable in this instance.

The Board has considered the remaining diagnostic criteria under the other provisions of 38 C.F.R. Parts 3 and 4.  It does not find, however, any other diagnostic code is analogous to the Veteran's scars so as to allow for its application in this case.  38 C.F.R. § 4.20 (2010).

As such, the only basis upon which the Veteran may be entitled to a disability rating in excess of 10 percent for the residual scars on his legs would be on an extraschedular basis under 38 C.F.R. § 3.321.  Under that provision, cases which present an exceptional case where the schedular evaluations are found to be inadequate warrant consideration of an extraschedular rating.  Exceptional cases are those in which the case presents such an unusual disability picture with such related factors as marked interference with employment, or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

After careful consideration of the relevant evidence in this case, the Board does not find that the Veteran's scars present an exceptional case, and hence, does not merit referral for an extraschedular evaluation.

During a September 2006 VA examination, the Veteran complained that his scars itch daily.  He denied taking any prescription medication for treatment of his scars.  He also denied having any problems at the skin graft donor site (anterior left thigh), and, in fact, reported that any scarring that was once there has now completely disappeared.  He denied any deep underlying induration, breakdown of skin over the surface of the scar, or any dysfunction attributable to the scar.  An examination of the scar located at the right pretibial area revealed it was 0.75 inches in diameter, was depressed by 0.25 inches in relation to the surrounding tissue, hyperpigmented, and round.  Palpation of the scar did not elicit any complaints from the Veteran.  The examiner found that the scar was not bound to the underlying tissue, and therefore characterized the scar as being shallow or superficial.  Consistent with the Veteran's reports, no breakdown of the skin over the surface of the scar was observed.  The scar was determined to be slightly disfiguring and did not cause any dysfunction.  Also consistent with the Veteran's reports, an examination of the left thigh did not reveal the presence of a scar.  According to the examiner, the Veteran's right pretibial scar was not located on an exposed area and occupied less than one percent of the Veteran's total body area.

At a July 2008 VA examination, the scar on Veteran's right pretibial area was measured as being 1 cm wide (approximately 0.40 inches) and 1.2 cm long (nearly 0.50 inches).  Again, palpation of the scar did not reveal any tenderness or pain.  The scar also did not adhere to the underlying tissue, presented no loss of motion or function, and did not involve underlying soft tissue damage.  Additionally, no skin ulcerations or breakdowns were noted in the area over the scar.  Overall, the examiner generally agreed with the prior findings and conclusions expressed in the September 2006 VA examination report and incorporated those findings into her July 2008 report.

VA treatment records in the claims file are not relevant to the issue of the Veteran's scar.  As noted above, March 2006 hospital records show that he was hospitalized for treatment of right leg cellulitis.  Follow-up records from April through July of 2006 show that he was subsequently followed for management of that condition as well as recent diagnosis of diabetes mellitus.  These records, however, are silent as to the Veteran's right leg scar.

Overall, the evidence in this case shows that the Veteran's scar on his right pretibial area is not located on an exposed area of the body, and moreover, has not caused any dysfunction or limitation of motion.  Aside from reported itching of the area around the scar, the Veteran's VA examinations, which both included actual palpation of the scar, did not reveal any other symptoms.  Other than the Veteran's VA examination reports, the claims file does not reveal any treatment or evaluation of the Veteran's scars.  Finally, with regard to the scar that was located on the Veteran's left lower extremity, two VA examiners have noted that scar is no longer evident.  By the Veteran's own report, he appears to agree that scar appears to have disappeared.  Although the Board again acknowledges that the Veteran has apparently not worked since 1992, the evidence does not show that his lack of employment is attributable to residual symptoms related to his right pretibial scar.  In that regard, the Veteran makes no such contention.  Moreover, the evidence does not indicate any treatment for the Veteran's scar, much less any hospitalization.  In sum, the evidence does not present an unusual disability picture with such related factors as marked interference with employment, or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Hence, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Thun, supra.

The Board also finds that there is no basis for a "staged" rating in this case in relation to the Veteran's scar.  Rather, the symptomatology shown upon examination during the pendency of the appeal has been essentially consistent and fully contemplated by the assigned disability rating.

Thus, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for scars, bilateral legs, residuals of ulcers and grafts.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for diabetes mellitus, Type II, to include as due to herbicide exposure, is denied.

An initial rating in excess of 10 percent for stasis dermatitis and stasis edema of pretibial areas, bilateral lower extremities, is denied.

An increased rating for scars, bilateral legs, residuals, ulcers and grafts, currently rated as 10 percent disabling, is denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


